Citation Nr: 0607498	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-06 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent 
for post-traumatic stress disorder (PTSD) prior to April 6, 
2004.

2.  Entitlement to a disability rating higher than 70 percent 
for post-traumatic stress disorder (PTSD) from April 6, 2004.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 2001 to July 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).

It is necessary to clarify the issues on appeal.  The June 
2002 rating decision granted entitlement to service 
connection for PTSD and assigned a disability evaluation of 
30 percent.  In December 2003, the RO issued a second rating 
decision, finding clear and unmistakable error (CUE) in the 
original June 2002 rating decision and assigned a retroactive 
increase to 50 percent, effective July 26, 2001.  In April 
2004, the veteran participated in a formal RO hearing.  A 
transcript of that proceeding has been associated with the 
claims folder.  In June 2004, a rating decision increased the 
veteran's evaluation from 50 percent to 70 percent disabling, 
effective April 6, 2004.  The veteran indicated in a 
September 2004 statement that she wished to continue her 
appeal.  Since the veteran perfected her appeal from the June 
2002 assignment of a 30 percent disability rating, the Board 
will address whether she was entitled to a disability rating 
higher than 50 percent prior to April 6, 2004, as well as 
whether she is entitled to a disability rating higher than 70 
percent from April 6, 2004.  Therefore, the issues on appeal 
have been rephrased as shown above.


FINDINGS OF FACT

1.  Prior to January 29, 2004, the veteran's PTSD was 
productive of disturbances of motivation and mood, 
predominantly depression and anxiety; some panic attacks; 
difficulty interacting with people; flashbacks; and sleep 
difficulties to include insomnia and nightmares.  

2.  As of January 29, 2004, the veteran's PTSD has been 
productive of mood disturbances such as depression, anxiety, 
and irritability; recurrent flashbacks, nightmares, and 
intrusive thoughts; chronic sleep disturbances; difficulty 
concentrating; loss of interest; and increasing social 
isolation, all resulting in moderate to severe social and 
occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for PTSD were not met prior to January 29, 2004.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9411 
(2005).

2.  The criteria for a disability rating in excess of 70 
percent, but no higher, for PTSD were met as of January 29, 
2004.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic 
Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records dated February 2001 through July 2001; prior 
rating decisions; the veteran's contentions; VA records for 
outpatient treatment; VA examination reports; private medical 
records; and lay statements.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claim.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

The Board acknowledges that the veteran is competent to give 
evidence about what she experienced; for example, that she 
experienced certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  She is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because she does not have the requisite medical 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In June 2004, a rating decision increased the veteran's PTSD 
evaluation from 50 percent to 70 percent disabling, effective 
April 6, 2004.  The veteran indicated in a September 2004 
statement that she wished to continue her appeal.  As 
discussed above, the Board will address whether higher 
ratings should have been granted for either of these time 
periods.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.1 (2005).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 
38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  See Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  See Fenderson, 12 Vet. App. 
at 126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  See Id. 

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  See 
38 C.F.R. § 4.130 (2005).  Ratings are assigned according to 
the manifestation of particular symptoms.  However, the use 
of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

The current 50 percent disability rating for the time period 
prior to April 6, 2004, required:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

A 70 percent disability evaluation requires:

Occupational and social impairment with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals 
that interfere with routine activities; 
speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous 
panic or depression affecting the ability 
to function independently, appropriately, 
and effectively; impaired impulse 
control, such as unprovoked irritability 
with periods of violence; spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances, 
including work or a work-like setting; 
and inability to establish and maintain 
effective relationships.  

A 100 percent disability evaluation requires: 

Total occupational and social impairment, 
due to symptoms such as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or name. 

Global Assessment of Functioning (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996) citing Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed. 1994) 
(DSM- IV).  Rating agencies are charged with the 
responsibility of being thoroughly familiar with DSM- IV in 
order to apply the general rating criteria for rating mental 
disorders.  See 38 C.F.R. § 4.130 (2005).

Rating higher than 50 percent

When the veteran's claim for an increase was pending, she had 
a hearing before a Decision Review Officer on April 6, 2004.  
It was as of that date that the RO subsequently assigned a 70 
percent rating.  The evidence associated with the claims 
folder prior to the April 6, 2004 assignment of the 70 
percent disability rating consisted of VA outpatient 
treatment records, a VA examination and lay statements.  VA 
must consider all the evidence of record to determine when an 
ascertainable increase occurred in the rated disability.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. 
West, 12 Vet. App. 442 (1999).  

Prior to April 4, 2004, the veteran was assigned a GAF score 
of 66 by the VA examiner in January 2004.  A GAF score of 61-
70 contemplates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  See DSM-IV at 
44-47.  That is the only GAF score of record for this time 
period.

The evidence does not demonstrate that the veteran had 
occupational or social impairment with inability to establish 
and maintain effective relationships.  The January 2004 VA 
examiner noted that the veteran had good psychosocial 
functioning in almost all areas of her life.  It was also 
noted that she had worked successfully full-time with much 
overtime on call as an emergency medical technician.  She 
worked as a volunteer firefighter and was also a full-time 
student.  These observations are corroborated by notations in 
her outpatient treatment records that she regularly saw 
members of her family, had a good relationship with her 
nephews, socialized with co-workers, and engaged in social 
activities such as officiating softball.  

Additionally, the veteran has consistently dressed 
appropriately with good grooming and hygiene, maintained good 
eye contact and displayed no inappropriate behaviors.  She 
has always been alert and fully oriented, with average memory 
and concentration.  There was no evidence of near-continuous 
panic or depression, impaired impulse control or spatial 
disorientation.  Although the veteran did experience panic 
attacks on occasion (especially when seeing an individual 
similar to the perpetrator during service), this was not near 
continuous for her.

Essentially, the medical evidence shows that the veteran had 
disturbances of motivation and mood, predominantly anxiety; 
experienced some panic attacks; had difficulty interacting 
with some people (especially of a certain race); and 
experienced sleep difficulties to include insomnia and 
nightmares.  She also experienced flashbacks to the in-
service sexual trauma when triggered by certain things.  
However, these symptoms fit the criteria for the 50 percent 
disability rating.  The criteria for the assigned 50 percent 
disability rating indicate that a claimant is generally 
functioning well with limitations.  That was clearly the 
veteran's situation and supported by the GAF score assigned 
in January 2004.  She was able to obtain job training, get a 
job driving an ambulance in June 2003, and began attending 
college.  Although her psychiatric symptoms impaired with her 
functioning in these areas at times (such as feeling 
uncomfortable transporting single males in the ambulance or 
experiencing increased stress when certain scenarios or 
topics were discussed in her classes), she was, for the most 
part, able to control her symptoms and function well.

However, the Board disagrees that April 6, 2004, is the 
correct date as of which the evidence shows the criteria for 
a 70 percent rating were met.  That is the date the veteran 
testified at the RO.  However, the medical evidence shows 
that following her January 2004 VA examination, she began 
describing increased symptomatology to her VA outpatient 
treating providers and she was referred to the Vet Center.  
Vet Center notes starting on January 29, 2004, describe 
worsening symptoms such as difficulty concentrating, 
avoidance of situations, withdrawal from school, increased 
concern over personal safety following notification of 
release from jail of the individual that raped her, violent 
dreams, loss of interest in activities, etc.  These symptoms 
were corroborated by the veteran during her April 6, 2004, 
testimony, but were shown in medical evidence beginning 
January 29, 2004.  Therefore, the 70 percent rating should 
have been assigned as of that date.  For the reasons given 
above, the evidence before that date showed symptomatology 
consistent with the previously-assigned 50 percent rating.

Rating higher than 70 percent

The evidence dated since the assignment of the 70 percent 
rating, now on January 29, 2004, consists of the veteran's 
testimony and her statements, VA outpatient treatment 
records, a VA examination, private medical records from the 
Vet Center and lay statements.  Again, although VA must 
consider all the evidence of record to determine when an 
ascertainable increase occurred in the rated disability, none 
of the evidence developed prior to January 29, 2004, is 
relevant to the appropriate rating to be assigned because it 
does not contain any opinions or findings as to the severity 
of the veteran's disability for this particular time period. 

The veteran was assigned a GAF score of 45 at her July 2005 
VA examination.  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  That 
is the only GAF score shown in the medical evidence after 
January 2004.  

As noted above, the medical evidence beginning in January 
2004 shows a marked progression in the severity of the 
veteran's PTSD, to include reexperiencing, avoidance, 
heightened physiological arousal, demoralization, depression, 
poor sleep, avoidance of thoughts, conversations and places 
and markedly diminished interest in participation in 
activities and restricted range of affect. Although the 
veteran has several of the criteria for a 70 percent rating, 
along with several psychiatric symptoms not listed in the 
rating schedule such as hypervigilance, irritability, loss of 
interest, etc., see Mauerhan, supra, the Board concludes her 
overall level of disability more nearly approximates that 
consistent with a 70 percent rating.  The GAF score assigned 
in July 2005 demonstrates serious impairment, supporting this 
conclusion.

The veteran does not have any of the symptoms ordinarily 
associated with total social and occupational impairment, 
such as impaired thought processes or communication, 
hallucinations, inappropriate behavior, deficient personal 
hygiene, disorientation or memory loss.  The medical evidence 
consistently indicates that she is well-oriented and 
articulate, with clear thinking and speech.  It has never 
been noted that her hygiene or clothing were inappropriate.  
No obsessive or ritualistic behavior has been noted.  

Although she noted having suicidal thoughts on two occasions 
during her July 2005 examination, these appear to have been 
isolated incidents for her.  On numerous other occasions, she 
has denied such thoughts, so she is clearly not in persistent 
danger of hurting herself or anyone else.  Her memory, 
insight and judgment have, for the most part, been fair to 
normal.  

The veteran does not have total social impairment.  She does 
have deficiencies in this area, but that is contemplated in 
ratings lower than 100 percent.  She has been able to 
maintain a good relationship at least with her father and 
brothers, is able to work part-time or at least sporadically 
and is a full-time student.  Although she relates difficulty 
establishing new relationships, she is also able to maintain 
a "few" close friendships.

The veteran's main argument is that she has total 
occupational impairment.  She quit her full-time job on 
November 4, 2004, citing her health concerns and being a 
full-time student.  It is certainly reasonable that her 
psychiatric symptoms would affect her occupational 
impairment, especially in positions involving interacting 
with other people.  However, there is no medical evidence 
that she is completely impaired occupationally because of her 
psychiatric symptoms - only that she is severely impaired.  
This severe impairment is now recognized by the 70 percent 
rating already assigned.  Therefore, a higher rating is not 
warranted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to an increased disability 
evaluation for PTSD must be denied.  See 38 U.S.C.A §5107 
(West Supp. 2005).

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

After the initial grant of service connection and receipt of 
the veteran's disagreement with the initial rating, the RO 
sent a letter to the veteran in June 2005 that satisfied the 
VCAA notice requirements.  That letter told her the evidence 
must show worsening of the service-connected disability to 
warrant a higher rating.  The criteria for higher ratings had 
previously been provided to her in the statement of the case.  
The letter told her what efforts VA would make on her behalf 
to develop the claim and informed her what further 
information and evidence was needed from her.  Therefore, the 
2003 letter fully provided notice of elements (1), (2), and 
(3), see above.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The letter also told her to submit to VA copies of 
any evidence in her possession relevant to this claim.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, that was not done 
because the veteran was provided with VCAA notice on the 
claim for a higher rating after the 2002 rating decision 
granted service connection and she disagreed with the 
assigned rating.  After the veteran submitted her notice of 
disagreement, she then had the right to receive VCAA content 
complying notice and proper subsequent VA process.  See 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006).  That was done in 2005, as discussed above. Any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the claimant in 2005 was not given prior to the 
first adjudication of the claim for service connection, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claim for a higher rating was 
adjudicated and a SOC was provided to the veteran in 2004.  
Not only has she been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate her claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159(c), 
(d) (2005).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to her claim, 
whether or not the records are in Federal custody.

The Board notes that VA regulations provide that VA will 
assist the veteran by providing a medical examination or 
obtaining a medical opinion based upon review of the evidence 
of record if VA determines that it is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2005).  The veteran 
was provided VA examinations in January 2004 and July 2005.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's PTSD since 
she was last examined.  The veteran has not reported 
receiving any recent treatment specifically for this 
condition, and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  

All available service medical records as well as VA medical 
records pertinent to the years after service are in the 
claims folder and were reviewed by both the RO and the Board 
in connection with the veteran's claim.  VA has also assisted 
the veteran throughout the course of this appeal by providing 
her with SOCs that informed her of the laws and regulations 
relevant to the veteran's claim.  

In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  


ORDER


Entitlement to a disability rating higher than 50 percent for 
post-traumatic stress disorder (PTSD) prior to January 29, 
2004, is denied.

Entitlement to a disability rating of 70 percent for post-
traumatic stress disorder (PTSD) is granted as of January 29, 
2004, subject to the laws and regulations governing payment 
of monetary benefits.  A rating higher than 70 percent is 
denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


